Citation Nr: 0119746	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  00-16 479A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for a fungal infection 
of the hands and feet, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel


INTRODUCTION

The veteran had active service from June 1943 until November 
of 1945.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a June 2000 decision of the 
Department of Veterans' Affairs (VA), Regional Office in 
Louisville, Kentucky (RO), which denied the benefit sought on 
appeal.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained.

2.  The veteran's fungus infection is not productive of 
exudation or itching constant, extensive lesions or marked 
disfigurement.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent have 
not been met.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.118, Diagnostic 
Code 7806.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that all relevant facts have 
been properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096 (2000).  In this regard, the Board notes that the 
veteran's service medical records have been obtained and that 
the veteran has been afforded a VA examination in connection 
with his claim, and his VA medical records have been 
obtained.  The duty to notify the appellant and his 
representative of information and evidence needed to 
substantiate and complete his claim has also been met.  Upon 
receiving a Notice of Disagreement from the veteran regarding 
the continuation of his 10 percent evaluation, a Statement of 
the Case was sent to the veteran in July 2000 that explained 
the basis of the evaluation and set forth the criteria 
necessary for a higher rating. Upon the submission of 
additional evidence, the veteran was sent a Supplemental 
Statement of the Case in December 2000.  Finally, the veteran 
appeared at a personal hearing and submitted testimony in 
connection with his claim.  Under these circumstances, the 
Board finds that the VA's duty to assist has been satisfied, 
that that the claim is ready for appellate review.

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
effects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3.

Furthermore, a disability may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, the veteran was service connected for his 
fungal infection in December 1945 and assigned a 30 percent 
disability evaluation.  In April 1948, the veteran's 30 
percent rating was reduced to 10 percent.  This 10 percent 
evaluation has been in effect since 1948, and is now a 
protected evaluation, having been in effect for 20 years or 
more.  See 38 C.F.R. § 3.951(b).  In March of 2000, the 
veteran requested his claim be reopened, claiming the 
symptomatology of his fungal infection had worsened.  A 
rating decision of June 2000 denied an increase in rating, 
continuing the veteran's 10 percent rating.  The veteran 
filed a Notice of Disagreement (NOD) in July 2000, thus 
initiating this appeal.

VA medical records dated May through October 2000 are 
associated with the claims file.  An October 2000 record 
indicates that the veteran stated the pain in his hands has 
become worse, and it is worse in his right hand than his 
left.  It was noted that the veteran had a small lesion on 
the first metacarpal joint and center of the left plantar 
surface of the hand.  The examiner noted the veteran 
ambulated without difficulty.  

In May 2000, the veteran underwent a VA examination in 
connection with his fungal infection.  The veteran's medical 
history reveals that while stationed in the South Pacific, 
the veteran suffered a gasoline burn to his hands.  The 
veteran stated that there was not complete healing of the 
burn until he returned to the United States.  The veteran 
also developed what he called jungle rot of the feet.  This 
condition also cleared upon his move from Oregon to a drier 
climate.  He denies any further problem with dermatophytosis.  
The examiner noted that the veteran complained of continued 
persistent weakness and lack of strength despite the fact 
that the burns have healed completely.  He denied any other 
skin problems.  The veteran's medical history is also notable 
for diabetes mellitus and prostate cancer.

Physical examination revealed the veteran had moderate 
evidence of sun damage with numerous lentigines, as well as 
seborrheic keratoses and cherry hemangiomata over the trunk 
and the extremities.  His hands showed some slight 
hypopigmentation over the distal aspects of the fingers and 
MCP joints, but no gross scarring was present.  Three out of 
ten toenails showed thickened yellow discoloration with 
onycholysis.  One of the toenails showed superficial white, 
chalky changes.  The soles of his feet were clear.  The 
examiner diagnosed the veteran with "Onychomycosis, 
superficial white type."

The veteran submitted testimony relating to his claim in a 
personal hearing dated October 2000.  The veteran's 
representative stated that the veteran does not have "a 
whole lot of fungus at this time on his hands, but the 
doctors still treat him."  The representative's statement 
included the veteran's complaint of loss of strength in the 
hands.  He also stated the veteran still has the fungus 
infection on his feet, and experiences a burning and itching 
sensation around the toes and feet.  He also stated the 
veteran walked with a cane (p. 1-2).  The veteran stated that 
the salve doctors gave him, and which he has been using for 
years, does not remove any of the fungus (p. 2).  The veteran 
stated that he only has problems with his hands in real hot 
weather and when he cannot wear gloves.  Concerning his feet, 
however, the veteran stated he had problems "all the time" 
(p. 4).  

The veteran's fungal infection is currently rated under 
38 C.F.R. § 4.118, Diagnostic Code 7806, which addresses 
Eczema.  Under this Diagnostic Code, a 10 percent rating is 
assigned where there is eczema "with exfoliation, exudation 
or itching, if involving an exposed surface or extensive 
area."  The next higher 30 percent rating is assigned where 
there is eczema "with exudation or itching constant, 
extensive lesions, or marked disfigurement.

In the veteran's case, the symptomatology of his fungal 
infection most closely approximates his current 10 percent 
rating.  The fungal infection is not productive of 
exfoliation, exudation or itching constant, extensive 
lesions, or marked disfigurement.  In this regard, the 
veteran's VA examination revealed no fungal infection on the 
hands.  The VA examiner noted that the burns the veteran 
suffered in service had completely healed.  While the 
veteran's VA medical records of October 2000 indicate that 
the veteran had a small lesion on the first metacarpal joint 
and center of the left plantar surface of the hand, the Board 
finds this does satisfy the 30 percent criterion of 
"extensive lesions."  Addressing the veteran's feet, the 
only finding the VA examiner made was of Onychomycosis 
relating to the veteran's toenails.  

In reaching the foregoing determination, the Board has 
considered the clinical manifestations of the veteran's 
fungal infection of the hands and feet, including any effects 
on the veteran's earning capacity and his ordinary activity.  
See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The Board has also 
applied all pertinent aspects of 38 C.F.R. Parts 3 and 4.  
Should the veteran's disability picture change in the future, 
he may be assigned a higher rating.  See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for a higher rating.  The 
Board has considered the benefit of the doubt rule in this 
case, but as there is not an approximate balance of positive 
and negative evidence regarding the merits of the claim, the 
rule is not applicable in this case.  See Gilbert v. 
Derwinski, 1 Vet. App. 55-56 (1990).

Finally, the Board has considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his fungal infection 
of the hands and feet resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of normal rating schedule standards.  Accordingly, the Board 
finds that the criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a finding of 
entitlement to an increased rating for a fungal infection of 
the hands and feet, either on a schedular or extra-schedular 
basis.







ORDER

An evaluation in excess of 10 percent for a fungal infection 
of the hands and feet is denied.



		
	Bruce Kannee
	Member, Board of Veterans' Appeals



 

